Reno, NV 89521
Phone 775-853-9455

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107

CoC on DR OH SP WW NY

mw WHO NH NH NH NY NN NY N YH YF KF FP Fe Se Se eS
co DNA UW BwWNH KF oO ODO OH DH FF W NY YF CO

 

 

Case 3:19-cv-00486-RCJ-CBC Document 7-1 Filed 10/08/19 Page 2 of 9

WILLIAM J. GEDDES

Nevada Bar No. 6984

KRISTEN R. GEDDES

Nevada Bar No. 9027

THE GEDDES LAW FIRM, P.C.

8600 Technology Way, Suite 107
Reno, Nevada 89521

Phone: (775) 853-9455

Fax: (775) 299-5337

Email: Will@TheGeddesLawFirm.com
Email: Kristen@TheGeddesLawFirm.com

Attorneys for Plaintiff Karmelle E. Wegman

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
KARMELLE E. WEGMAN, an individual, CASE NO: 3:19-cv-00486-RCJ-CBC

Plaintiff, fPreposed |.

Vs. STIPULATED PROTECTIVE ORDER
Regarding

JOHNSON’S CARSON CITY RV, INC., a
Domestic Corporation; CONFIDENTIALITY OF DOCUMENTS
PRODUCED IN LITIGATION
Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 26(f) and U.S. District Court of
Nevada Rule (“Local Rule”) 26-1(e), the parties through their respective counsel, hereby submit the
following Stipulated Protective Order.

I. RECITALS

WHEREAS: the parties to the above-captioned litigation anticipate that discovery will require
the parties to disclose records and information that are confidential and sensitive, including because
such records are anticipated to include the parties’ private employment records and private medical
records; and

WHEREAS: the parties seek to protect and prevent the improper dissemination of such
confidential and private records and information to third parties, during the course of litigation and after
the litigation has ended;

///

 
Oo Oo NY DH DW FP W NH

ee
Mm B&B W NO FF ©

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107
Reno, NV 89521
Phone 775-853-9455

NO NO NY NY NY NY NY NY NY YY FS TF S&S
oOo ND NH BP WN YK OHO Fs DH

 

 

Case 3:19-cv-00486-RCJ-CBC Document 7-1 Filed 10/08/19 Page 3 of 9

II. STIPLUATION

THEREFORE: the parties, by and through their respective counsel of record, hereby stipulate
and request the Court issue an Order (“Stipulated Protective Order’), protecting the confidential nature
of certain records and information as may be produced during the course of the above-captioned matter,
as follows:

l. If any person or entity, whether or not a party to the instant action, produces or receives
answers to interrogatories, or documents or other things, which the producing or receiving person or
entity considers to be “Confidential Information,” as defined in § II(3)(A)() infra; or

2. If there is deposition testimony which any person or entity, whether or not a party to the
instant action, believes contains “Confidential Information,” as defined in § 11(3)(A)() infra; or

3. Third parties produce information which the third parties assert is confidential, the
following procedure shall govern pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 26 (c)
et. seq.:

A. Any documents (and the contents thereof), things or information falling within
the definition of “Confidential Information,” set forth in § II(3)(A)(D infra, that are produced may be
designated and marked, in whole or in part, without regard to whether redactions are made,
“Confidential” by the party producing the documents or information, at the time the documents are
delivered to or made available for inspection by any party;

I. “Confidential Information” includes, but is not limited to: (a)
employment records of any employees or former employees of any party; (b) confidential notes,
memoranda, and statements regarding non-party employees; (c) confidential information concerning
the discipline and/or termination of non-party employees and former employees; (d) the production of
information or documents proprietary to any party, including by way of example and not limitation, tax
records, financial statements; (e) other private information of any party or non-party to the present
litigation, including consumer records, e.g., phone bills; (f) financial records and business records of
any person or entity, whether a party or non-party to the present litigation; and (g) medical records,
including medical bills and psychological records, and medical information of any person, whether a

party or non-party to the present litigation.

 
Reno, NV 89521
Phone 775-853-9455

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107

Oo oOo ND ON FP WW NY

mw NN NN NY NN YN YH YF KF FP PF TF FF ST Fe
Oo NA nN BB WH SK oO Oo eH DW Ff WN | SC

Case 3:19-cv-00486-RCJ-CBC Document 7-1 Filed 10/08/19 Page 4 of 9

B, If a party produces to another party items that contain Confidential Information
as defined above, that party may designate one or more documents, or a portion of a document, as
“Confidential” before producing that document to the other party. Such designation shall be made by
marking, stamping or typing the word “Confidential” on each page of the document at the time it is
produced to the receiving party’s counsel;

C. Any party may designate deposition testimony as “Confidential” by orally
making such a designation on the record either at the commencement of the deposition, at the time the
testimony is given, and/or before the end of that day's questioning. Following such a designation, the
court reporter shall mark “Confidential” on the transcript or the portion thereof containing the
“Confidential” testimony;

Dz. In addition, documents or items produced by one party may be designated
“Confidential” by the other party, i.e., the receiving party, by:

I. marking the document, in whole or in part, “Confidential” in the same
manner as stated above; and
Il. then forwarding a copy of the marked document back to the producing
party;

E. In this regard, the receiving party seeking the “Confidential” designation may
designate, by number, each document it believes should be “Confidential”;

F. If the receiving party has no objection to the “Confidential” designation made by
the producing party, the receiving party may either expressly notify the producing party or allow the ten
calendar-day objection period (set forth below) to lapse. Where there has been no written objection

made, once a document or item has been produced and designated as provided herein to the receiving

party, the document or item shall be treated as “Confidential,” respectively, pursuant to this Stipulated
Protective Order, until further order of the Court;

4. The following protocol shall apply in the event of an objection to a designation of
“Confidential”:

A. If there is an objection to the “Confidential” designation, the party so objecting

must notify the other party in writing of both the objection and the grounds for the objection within

 

 

 
The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107
Reno, NV 89521
Phone 775-853-9455

on DA UN FP W NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00486-RCJ-CBC Document 7-1 Filed 10/08/19 Page 5 of 9

fourteen calendar days from the date the designation was made or the document(s)/item(s) received,
whichever is later, and the procedure in § II(4)(B) injra, shall apply;

B. If the parties do not agree that the documents, information or testimony should
be treated as confidential, the parties shall attempt to resolve the issue by meeting and conferring. Ifa
resolution does not occur, either party may file a motion with the Court to resolve the dispute. Such
motion must be filed within 30 calendar days of receipt of the written objection to the designation,
unless stipulated otherwise by counsel. If an objection has been raised, the documents, testimony
and/or information at issue shall be governed by § II (3)(A)-(F), inclusive, of this Stipulated Protective
Order, and treated and regarded as “Confidential” from the date of disclosure and/or production until
the dispute is resolved informally by the parties or a final order is issued by the Court resolving the
dispute. In the event of such motion, the parties having entered into this Stipulation and the existence
of the Court's Order entered thereon shall not affect the burden of proof on any such motion, nor
impose any burdens upon any party that would not exist had this Stipulated Protective Order not been
entered;

5. A document or testimony, or portion, summary, or abstract thereof, that is to be treated
“Confidential” pursuant to this Stipulated Protective Order shall not be disclosed to any persons other
than the parties, counsel of record for the parties, attorneys, legal assistants and clerical personnel
employed by them, and other persons to whom disclosure is necessary for the purposes of this
litigation. (This allows disclosure to the officers, directors, employees or former employees of the
parties, persons requested by counsel for any party to furnish technical or expert service or to give
expert testimony with regard to the subject matter of the document(s), item(s) or expert testimony for
the trial of this action). However, each such person to whom a party makes such disclosure shall read
this Stipulated Protective Order and acknowledge in writing that he/she is fully familiar with the terms
hereof and agrees to comply with, and be bound by, this Stipulated Protective Order until modified by
either further order of the Court or agreement of all the affected parties;

6. The inadvertent unintentional disclosure by a party of Confidential information,
regardless of whether the information was so designated at the time of disclosure, shall not be deemed a

waiver in whole or in part of a party’s claim of confidentiality, either as to the specific information

 
Reno, NV 89521
Phone 775-853-9455

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107

on NAN MN BP W NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00486-RCJ-CBC Document 7-1 Filed 10/08/19 Page 6 of 9

disclosed or as to any other information relating thereto or on the same or related subject matter. The
failure to designate any document, material, or information as Confidential in accordance with this
Stipulated Protective Order at the time it is produced or disclosed does not preclude a party from later
seeking to designate a document, material, or information as Confidential. Ifa party discovers that it
inadvertently produced materials containing Confidential information without marking them as such in
accordance with this Stipulated Protective Order, the party may provide written notice to the receiving
party that the materials should be treated as Confidential information in accordance with this Stipulated
Protective Order. Upon receipt of such notice, the receiving party must treat such materials as
Confidential information, and upon receipt of materials properly marked as Confidential, must return or
destroy the unmarked materials and must reasonably ensure that others to whom the unmarked
materials were disclosed have not retained copies. No party shall be deemed to have violated this
Stipulated Protective Order by failing to maintain the confidentiality of material during a time when
that material has not been designated Confidential information, even where the failure to so designate
was inadvertent and where the material is subsequently designated Confidential information.

7. In accordance with Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure, if
information produced in discovery is subject to a claim of privilege or of protection as trial-preparation
material, the party making the claim may notify any party that received the information of the claim
and the basis for it. After being so notified, the notified party must promptly return, sequester, or
destroy the specified information and any copies it has; must not use or disclose the information until
the claim is resolved; must take reasonable steps to retrieve the information if the party disclosed it
before being notified; and may promptly present the information to the court under seal for a
determination of the claim. The producing party must preserve the information until the claim is
resolved. The inadvertent, unintentional disclosure in this litigation by a party of its own designated
privileged document or information, regardless of whether the information was so designated at the
time of disclosure, shall not be deemed a waiver in whole or in part of a party’s claim of privilege,
either as to the specific information disclosed or as to any other information relating thereto or on the
same or related subject matter. The receiving party upon receiving a privilege log identifying the

document remains free to challenge any claim of privilege or protection, but shall not make any claim

 
Reno, NV 89521
Phone 775-853-9455

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107

Oo On DH NH FB WN

mW NH NH NY NY NY NY NY NY YS FY PF YF KF FF Pe ee SLUR
oD ON BR WON KF ODO ON DH Ff WYN YF CO

 

 

Case 3:19-cv-00486-RCJ-CBC Document 7-1 Filed 10/08/19 Page 7 of 9

that the production of the document was a waiver of any privilege or protection. Moreover, absent a
ruling that the document or information at issue is not privileged or protected, a receiving party may not
disclose or make any use whatsoever of the information disclosed in or derived from the document or
information at issue.

8. Anyone seeking to file any “Confidential” documents, testimony, or information or any
pleadings or memorandum purporting to reproduce or paraphrase all or any portion of such confidential
material with this Court must first attempt to make such filings confidentially, by seeking to obtain
prior leave of Court for filing the same under seal. Notwithstanding any agreement among the parties,
the party seeking to file a paper under seal bears the burden of overcoming the presumption in favor of
public access to papers filed in Court. NOTE: If the document is filed electronically, the appropriate
protocol for that purpose will be utilized;

9. If such application for leave of Court to file any document(s) under seal is denied, then
the party who sought leave will be relieved, in that instance only, and only as to such documents for
which leave of Court was denied, from complying with this stipulation in relation to that filing;

10. Any documents, testimony, and/or information that has been rendered “Confidential”
under the parties’ Stipulated Protective Order is to be used only in the above-captioned action, and may
not be used in any other action or for any other purpose unless the party seeking to make such use has
acquired the documents, testimony, and/or information from a source independent of the above-
captioned action;

11. Within 45 calendar days of the entry of the final order concluding this judicial
proceeding, all “Confidential” documents or things; any copies, summaries, and abstracts thereof; or
notes relating thereto, shall be returned to the producing party or destroyed by the receiving party
(including by being shredded), at the option of the receiving party, with proof or attestation of such
destruction of records being transmitted by the receiving party to the producing party, except as
otherwise ordered by the Court or stipulated in writing by the parties. Counsel of record shall obtain
return of such information, things, and/or documents from any person to whom that counsel has made
available the documents or information produced by the other party designated as “Confidential.”

Notwithstanding any other language contained in this Order, each party’s counsel of record shall be

 
Reno, NV 89521
Phone 775-853-9455

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107

Da 0 OND WH FSF W YN

NO NHN NO NY NO WN NY NY NY YY RP Re SF FF FP Fe eS SS
Oo ND HK MN BR WHY KH CO COC OHH HD WH FP WN

 

 

Case 3:19-cv-00486-RCJ-CBC Document 7-1 Filed 10/08/19 Page 8 of 9

allowed to retain for its files a copy of all pleadings, motions, exhibits, or other papers filed and/or
lodged with the Court, and of all documents designated by both parties or any non-party as
“Confidential” and/or summaries or abstracts thereof (including but not limited to documents of any
type prepared by a party and/or counsel that are subject to the attorney-client privilege and/or the
attorney work-product doctrine). All such documents and information retained by counsel of record
must be maintained in a confidential manner and used only in accordance with this Order.

12. This Stipulated Protective Order may be amended, without prior leave of the Court, by
the agreement of counsel for the parties in the form of a stipulation and order that shall be filed in this
case. Nothing herein shall be construed so as to prevent any party from seeking relief from this Order
at any time; and

13. The parties reserve their rights to assert the confidentiality of documents and
information produced irrespective of their production pursuant to this Stipulated Protective Order.

Dated: October 8, 2019. THE GEDDES LA
é

   
   

Nevada Bar No. 6984
8600 Technology Way, Suite 107

Reno, Nevada 89521

Phone: (775) 853-9455

Fax: (775) 299-5337

Email: Will@TheGeddesLawFirm.com
Attorneys for Plaintiff Karmelle E. Wegman

Dated: October 8, 2019. WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP

Electronic Signature Authorized
/s/

 

Sheri M. Thome, Esq.

Nevada Bar No. 008657

Chad C. Butterfield, Esq.

Nevada Bar No. 010532

300 South Fourth Street, 11th Floor
Las Vegas, Nevada 89101

Phone: (702) 727-1400;

Fax: (702) 727-1401

Email: sheri.thome@wilsonelser.com

Email: chad.butterfield@wilsonelser.com

Attorneys for Defendant Johnson’s Carson City RV, Inc.

 
Reno, NV 89521
Phone 775-853-9455

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107

Oo NO MW BR WHY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00486-RCJ-CBC Document 7-1 Filed 10/08/19 Page 9 of 9

ORDER
THE COURT, having considered the preceding Stipulation and good cause appearing therefor,
HEREBY GRANTS the relief and protections requested therein. IT IS HEREBY ORDERED that the
preceding Stipulation and this Stipulated Protective Order shall be and remain in effect, as stipulated
therein.

IT IS SO ORDERED.

DATED: pofaf2ol4

    

TATES MAGISTRATE JUDGE

 
